ORFINGER, Judge.
We reverse the summary judgment entered in favor of defendant, Orange County Sheriff Lawson Lamar, because the record does not support the defendant’s assertion that the federal court decided plaintiffs state court claim for false arrest and false imprisonment on its merits. While it appears clear that the dismissal of plaintiffs action under 42 U.S.C. § 1983 was on the merits, it is not clear from the record or from the order dismissing the action in the federal court that the state claim was considered at all. Under these circumstances, it would work an injustice on the plaintiff to bar the state claim. See deCancino v. Eastern Airlines, Inc., 283 So.2d 97 (Fla.1973). Thus, the summary judgment on this claim was erroneous. The judgment is reversed and the cause is remanded for further proceedings.
REVERSED and REMANDED.
DAUKSCH and COWART, JJ., concur.